DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim recites, inter alia, “A computer-readable nonvolatile storage medium …”  After close inspection, the Examiner respectfully notes that the disclosure, as a whole, does not specifically identify what may be included as a computer readable nonvolatile storage medium and what is not to be included as a computer readable storage medium.
An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim 
Therefore, given the silence of the disclosure and the broadest reasonable interpretation, the computer readable storage medium of the claim may include transitory propagating signals.  As a result, the claim pertains to non-statutory subject matter.
However, the Examiner respectfully submits a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” that have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detection means” and “control means in claims 1-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-11 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0073030 A1 to Park in view of U.S. Patent Application Publication 2016/0344927 A1 to Brasket et al.
With respect to claim 1 Park discloses, in Fig. 1-11, a display control apparatus (abstract) comprising: detection means (280) configured to detect that an object has approached (paragraph 72); and control means configured to, in response to the detection means detecting that the object has approached, perform control to turn off a 
Park does not expressly disclose wherein the control means performs control, in a case where interval shooting or long exposure shooting is performed, in response to the detection means detecting that the object has approached, to turn on the display of the first display unit.
However, in analogous art, Brasket teaches a display control apparatus that includes a first display unit (106) which include a touch screen (paragraph 30) and a detection means for detecting is a user is within a proximity of the device (paragraph 50), that the apparatus could have other display devices used as viewfinders (paragraph 32) and wherein in a case where interval shooting or long exposure shooting is performed (38-39), in response to the detection means detecting that the object has approached, to turn on the display of the first display unit (paragraph 48 and 50).  Therefore, Brasket teaches wherein the control means performs control, in a case where interval shooting or long exposure shooting is performed, in response to the detection means detecting that the object has approached, to turn on the display of the first display unit.
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to have included the time lapse mode of Brasket in the device of Park for doing so would merely be combining prior art elements according to know methods to yield predictable results as Brasket would merely function as an addition mode that wouldn’t affect the other moves of Park.
With respect to Claim 2 Park in view of Brasket teaches the display control apparatus according to Claim 1, wherein the control means performs control such that in a case where a predetermined shooting mode other than the interval shooting mode and the long exposure shooting mode is performed, in response to the detection means detecting that an object has approached, the display of the first display unit is turned off and a display of a second display unit is turned on (paragraph 61 of Park), in a case where interval shooting or long exposure shooting is performed, the display of the second display unit is turned off and the display of the first display unit is turned on (paragraph 50 of Brasket).
With respect to Claim 3 Park in view of Brasket teaches the display control apparatus according to Claim 1, wherein the detection means is for detecting an eye approaching to a viewfinder (paragraph 60 of Park), the first display unit is a display unit arranged outside the viewfinder, and the second display unit is a display unit arranged inside the viewfinder (Fig. 1 and paragraph 54-55 of Park).
With respect to Claim 4 Park in view of Brasket teaches the display control apparatus according to Claim 1, wherein the control means performs control such that while an interval shooting being performed, which is from when start of the interval shooting is instructed to when end of the interval shooting is instructed, the display of the first display unit is turned on in response to the detection means detecting that an object has approached (paragraph 50 of Brasket).
With respect to Claim 6 Park in view of Brasket teaches the display control apparatus according to Claim 1, wherein the control means performs control such that after the interval shooting is started, the first display unit is turned off into the display 
With respect to Claim 7 Park in view of Brasket teaches the display control apparatus according to Claim 4, wherein the control means performs control such that in response to the detection means detecting, in the middle of the interval shooting, that an object has approached, information on the interval shooting is displayed on the first display unit (paragraph 42 of Brasket).
With respect to Claim 8 Park in view of Brasket teaches the display control apparatus according to Claim 4, wherein the control means performs control such that in response to the detection means detecting, in the middle of the interval shooting, that an object has approached, an image captured in the interval shooting is displayed on the first display unit (paragraph 42 of Brasket).
With respect to Claim 9 Park in view of Brasket teaches the display control apparatus according to Claim 8, wherein the control means performs control such that in response to the detection means detecting, in the middle of the interval shooting, that an object has approached, an image synthesized from a plurality of images captured in the interval shooting is displayed on the first display unit (paragraph 52-53 of Brasket).
With respect to Claim 10 Park in view of Brasket teaches the display control apparatus according to Claim 1, wherein the control means performs control such that in response to the detection means detecting, in the middle of the interval shooting, that an object has approached, a touch operation on the first display unit is enabled (paragraph 48 of Brasket; where the time out includes a locking effect which is then 
With respect to Claim 11 Park in view of Brasket teaches the display control apparatus according to Claim 1, wherein the control means performs control such that in response to the detection means detecting, in the middle of the interval shooting, that an object has approached, remotely accepting setting of the interval shooting is enabled (paragraph 48 of Brasket).
With respect to Claim 15 Park in view of Brasket teaches the display control apparatus according to Claim 1, wherein the detection means is for detecting a face approaching (paragraph 72; where an eye approaching is detected, as an eye is part of a face detection of an eye approaching is detection of a face approaching).
With respect to Claim 16 Park in view of Brasket does not expressly teaches the display control apparatus according to Claim 1, wherein the detection means is arranged on the same surface as the surface on which the first display unit is arranged.
However, Official Notice
With respect to Claim 17 Park in view of Brasket teaches the display control apparatus according to Claim 1, further comprising image sensing means (paragraph 69 of Park and paragraph 32 of Brasket).
Claims 18 and 19 are rejected for similar reasons as claim 1 above as they are method/program claims that are fully encompassed by claim 1 above and as Park discloses a controller controls all aspects of the method (paragraph 67) and Brasket similarly disclose their methods can be performed by a controller which operates a program (33).
Allowable Subject Matter
Claims 5 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516.  The examiner can normally be reached on M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne Young can be reached on (571)272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

May 7, 2021